Citation Nr: 0015664	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office Committee on Waivers 
and Compromises (RO) in St. Paul, Minnesota, that held that 
waiver of recovery of an overpayment of VA disability 
compensation benefits in the calculated amount of $33,239.90 
could not be granted because of misrepresentation.  A 
September 1998 RO determination found that there was no 
misrepresentation, but that it would not be against equity 
and good conscience to recover the overpayment.


REMAND

On several occasions the veteran has indicated that his 
attorney contacted VA in 1993 and provided information 
regarding the veteran's incarceration.  In a January 1999 
statement, received in February 1999, the veteran indicated 
that he would sign a release for his attorney to provide 
information regarding her contact of VA.  The record does not 
indicate that an attempt has been made to obtain the release 
and information from the veteran's attorney who was 
apparently representing him in a criminal proceeding at that 
time.  

The veteran has also indicated that the funds that make up 
the overpayment were directly deposited in an account from 
which his mother withdrew them.  In a letter dated and 
received in July 1998, the veteran indicated that his March 
and April 1993 letters were dealing with transfer of funds to 
his mother's account and, therefore, he used her address.  A 
direct deposit sign-up form, completed by the veteran in 
March 1993, reflects that his mother's address was used.  The 
portion completed by the financial institution reflects that 
the veteran was the sole owner of the account.  A May 1993 
letter from the veteran indicates that he had closed his 
saving and checking account at the institution identified in 
the March 1993 direct deposit sign-up form.  A June 1993 VA 
letter to the veteran indicates that April and June 1993 
benefit checks had been deposited in his savings account 
number identified in the March 1993 direct deposit form.  It 
is unclear from the record exactly what account the veteran's 
benefit payments were deposited in during the time the 
overpayment was created.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request the name and address of the 
attorney that he has indicated contacted 
VA in 1993 to report his incarceration.  
After obtaining a release from the 
veteran, the RO should contact the 
attorney and request that a statement be 
provided indicating any contacts the 
attorney had with the VA in 1993 and what 
the attorney reported to the VA at the 
time of the contact.  The attorney should 
be requested to identify the person to 
whom they spoke as well as where the 
person was located.

2.  The RO should identify the account 
number of the account to which direct 
deposits were made of the veteran's 
benefits during the time the overpayment 
was created.  After obtaining a release 
from the veteran, the RO should contact 
the institution, to which the direct 
deposits were made during the period of 
the overpayment, and request the identity 
of all persons listed as owners of the 
account as well as all persons enabled to 
withdraw funds from the account during 
the pertinent time frame.  The 
institution should also be requested to 
provide copies of all statements relating 
to the account, including records 
relating to all withdrawals made from the 
account and the identity of the 
individual making or authorizing the 
withdrawal.

3.  The veteran should be requested to 
provide a current financial status report 
regarding all income, expenses, assets, 
and liabilities.

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





